Order entered April 24, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00219-CR

                             ANDREW SCOTT LOTT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1240454-M

                                            ORDER
       The Court has before it appellant’s “supplemental brief concerning absence of plea

paperwork with related motions and motion for abatement for findings concerning bond

conditions.” Previously, appellant requested the Dallas County District Clerk to file a record that

included all motions, pleadings, exhibits and documents in this case. The District Clerk filed a

clerk’s record on June 12, 2013, and three supplemental clerk’s records on January 8, 2014,

January 21, 2014, and March 19, 2014. A reporter’s record was filed on October 3, 2013, and a

supplemental reporter’s record was filed on January 14, 2014.

       Appellant complains that the trial court references “plea papers” before beginning voir

dire, and that reference to plea papers is ambiguous and should be clarified. The reporter’s

record contains a judicial confession and the clerk’s record contains an application for probation.
Appellant further asserts a hearing outside the jury’s presence was held where the State alleged

appellant violated the conditions of his bond. There are no written conditions of bond in the

appellate record. Although the District Clerk certified there were no bond conditions filed in that

office, there may be evidence that such conditions were filed.

         We GRANT appellant’s April 13, 2014 motion for abatement for findings concerning

bond conditions and related motions as follows:

        We ORDER the trial court to make findings regarding the plea papers and the bond

conditions. The reporter’s record indicates the trial court accepted “paperwork…signed by both

yourself and your attorney indicating that you wish to enter a plea of guilty to this charge.”

However, the clerk’s record contains a “judicial confession” and an “application for probation in

jury trial.”

        We ORDER the trial court to conduct a hearing to determine whether plea papers

referenced in the pretrial proceedings are available. If the court finds there were additional plea

papers, it should determine whether the record can be supplemented. If the record cannot be

supplemented, it should determine whether appellant is at fault for the loss or destruction of the

record and whether the parties can agree on a substituted record.

        We ORDER the trial court to conduct a hearing to determine whether there were written

bond conditions and, if so, whether the record can be supplemented. If the record cannot be

supplemented, it should determine whether appellant is at fault for the loss or destruction of the

record and whether the parties can agree on a substituted record.
        We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY (30) DAYS from the date

of this order.

        This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                  /s/    LANA MYERS
                                                         JUSTICE